—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered December 6, 1996, convicting defendant, after a jury trial, of attempted rape in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 12 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). The court properly permitted limited inquiry into matters that were highly relevant to credibility.
Defendant’s claims concerning the court’s conduct of the trial are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that defendant was not deprived of a fair trial. Concur — Rosenberger, J. P., Nardelli, Tom, Mazzarelli and Rubin, JJ.